Citation Nr: 0802363	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  02-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depression and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from November 1974 to May 
1976.

This matter comes to Board of Veterans'  Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

The Board remanded the appeal for further development in 
August 2004. Unfortunately, for reasons expressed below, the 
appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  VA will notify the appellant if further action 
is required.


REMAND

The veteran has been diagnosed as having PTSD, major 
depressive disorder secondary to PTSD, and residuals of a 
head injury.  

In this case, the central issue for resolution is 
corroboration of the veteran's in-service stressors.  The 
veteran reported the following stressor events that occurred 
during training:  (1) in 1974, he was used as an example 
during training and was choked with a water hose which caused 
convulsions; (2) another time, the veteran was pushed off a 
high diving board with a full pack, rifle, and steel helmet, 
into a pool, and he nearly drowned; (3) at Camp Pendleton he 
was lying on his stomach taking aim with an M-16 at target, 
and a "Sergeant Youkon," who was not satisfied with the 
veteran's performance, kicked him in the side so hard it 
flipped him over; and (4) in June 2004 at Camp Pendleton, he 
received gas chamber training and his gas mask did not work 
such that he could not breathe and bled from the nose.  

The Board previously remanded the case in August 2004 for 
additional development, including specific actions to attempt 
to corroborate the reported stressors. As pointed out by the 
veteran's representative in December 2007, the RO failed to 
fully comply with the Board's remand requests.  An August 
2004 letter requesting stressor corroboration was sent only 
to the Marine Corps Historical Center.  It is also unclear at 
whether the Marine Corps Historical Center ever responded the 
the RO's request.  Of record is a Marine Corps Command 
Chronology for Camp Pendleton for the period of January to 
June 1974, but there is no indication when the document was 
received by the RO.  Furthermore, there is no indication that 
any other records institution, including the U.S. Marine 
Corps, Personnel Management Support Branch, was ever 
contacted by the RO for stressor corroboration as instructed 
in the remand.  

Additionally, in an August 2004 letter, the veteran further 
alleged that during training he was strangled by a "Sergeant 
Copridge" on several occasions and that he went into 
convulsions.   The RO should attempt to corroborate this 
additional stressor statement.

The Board finds that further remand is necessary to allow for 
development of the veteran's claimed in-service stressors.

Accordingly, the case is REMANDED for the following action:

1. Contact the Commandant of the Marine 
Corps, (Headquarters United States Marine 
Corps, MMSB10, 2008 Elliot Road, Suite 
201, Quantico, VA  22134-5030), the Marine 
Corps Historical Center, (Building 58, 
Washington Navy Yard, Washington, D.C.  
20375-9580), or other appropriate source, 
for corroboration of the veteran's 
reported stressors by submitting the 
information regarding close combat 
training and the identified platoon 
number.  If a records institution needs 
more specific information, the RO should 
forward that stipulation to the veteran.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

3.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



